DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2019/066670 12/16/2019
PCT/US2019/066670 has PRO 62/781,638 12/19/2018
	Applicant’s election submitted December 14, 2021 is acknowledged.  Upon reconsideration by the examiner, the restriction requirement dated December 8, 2021 is withdrawn.
	Claims 1-3, 5-8, 10-11, 14, 17-19, 21-22, 58, 63, 66, and 85-86 are pending.

Claim Objections
Claims 5-8, 10-11, 14, 17-19, and 21-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10-11, 14, 17-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 10, 19-22 depend from claims 1-4.  The claims are indefinite because claim 4 is cancelled.  Claims 6-8, 11, 14, and 17-18 are included in this rejection because they depend from claim 5 and claim 10.  A claim in dependent form incorporates by reference all the limitations of the claim to which it refers.

Allowable Subject Matter
The closest prior art is Keller (cited on IDS).  Keller teaches a compound wherein R5 is CN.  Keller does not teach a compound wherein R5 is N+C- as in claim 1.  Keller’s compound is one wherein R2 and R3 are both hydrogen, which is not encompassed by claims 85-86.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5-8, 10-11, 14, 17-19 and 21-22 are rejected. Claims 5-8, 10-11, 14, 17-19, and 21-22 are objected to.  Claims 1-3, 58, 63, 66 and 85-86 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623